DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/12/2022 has been entered. Claims 1, 4-15 and 17-22 remain pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 13-15, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Halac (US20170188910; cited EP3397142 in previous office action) in view of Thomas (US20210161437; cited in previous office action).
Regarding claim 1, Halac discloses a physiological characteristic sensor system, comprising: 
a physiological characteristic sensor (Paragraph [0007], “a sensor module coupled to the first portion, the sensor module including a sensor”) that includes a housing having a first housing portion coupled to a second housing portion (Paragraph [0058], “In several embodiments, the sensor module housing comprises a first flex arm that is oriented horizontally and is coupled to the base. The first flex arm can extend from an outer perimeter of the sensor module housing. The base can comprise a first proximal protrusion coupled to the first flex arm to couple the sensor module housing to the base”),
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0080], “the system includes a sensor inserter assembly having a needle assembly, a sensor module, a base, an actuation member, and a retraction member, the sensor inserter assembly having an initial configuration in which at least the sensor module is disposed in a proximal starting position, the sensor inserter assembly further having a deployed configuration in which at least the sensor module and the base are disposed at a distal applied position”), the sensor inserter including a sensor retainer (cylindrical wall of sensor module 134) that is configured to couple to the second housing portion in a second state and configured to be uncoupled from the physiological characteristic sensor in a first state (Paragraphs [0325]-[0326], “FIG. 15 illustrates a flex arm 202 of the sensor module 134. The flex arm 202 is oriented horizontally and is configured to secure the sensor module 134 to a protrusion of the base 128. In some embodiments, the flex arm 202 is an alignment arm to prevent and/or impede rotation of the sensor module 134 relative to the base 128. FIG. 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202. Interconnects 204 protrude proximally to connect the sensor module 134 to the electronics unit 500 (e.g., a transmitter)”), the sensor retainer including a central bore configured to receive the physiological characteristic sensor (Fig. 15 shows the cylindrical portion that holds sensor #138) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the physiological characteristic sensor (Figs 15 and 16 show a plurality of flex arms 202 surrounding sensor #138), each retainer arm of the plurality of retainer arms is movable between the first state and the second state (Figs. 15 and 16 show flex arm 202 moving between a first state and a second state) in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap), and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212). 
Halac does not discloses with an antenna coupled to the first housing portion.
However, Thomas discloses with an antenna coupled to the first housing portion (Paragraph [0146], “the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna”, Figs 2B and 2E, sensor #110 (and the antenna coupled to it) is placed on applicator cap #210).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding with an antenna coupled to the first housing portion. The advantage of having the antenna is so the device can operate untethered (e.g. wireless).

Regarding claim 4, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 1.
Thomas further discloses wherein the sensor inserter comprises a plunger movable relative to a frame (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800) and a sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), and the sensor retainer is coupled to the sensor carrier. (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer. & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure.”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the sensor inserter comprises a plunger movable relative to a frame and a sensor carrier coupled to the frame and the sensor retainer is coupled to the sensor carrier. The advantage of having the plunger movable relative to a frame is so the inserter can move and implant the sensor. The advantage of having the sensor carrier coupled to the frame and the sensor retainer couple to the sensor carrier is to hold the system in place properly so the sensor can be implanted.

Regarding claim 5, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 4.
Thomas further discloses wherein the frame has at least one rib that maintains the sensor retainer in the second state (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the frame has at least one rib that maintains the sensor retainer in the second state. The advantage of having at least one ribs is to hold the system in place properly so the sensor can be implanted.

Regarding claim 6, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 4.
Halac further discloses wherein the sensor inserter comprises a cap, (Paragraph [0259], “The system can include a sterile barrier having a shell 120 and a cap 122. The cap 122 can screw onto the shell 120 to shield portions of the system 104 from external contaminants”)
Thomas further discloses the cap is threadably coupled to the plunger (Paragraph [0751], “The sterile chamber #7812 comprises a cap, the plunger #7816 may also be operable to discharge or push the cap out of the sensor applicator #7800”) and the frame (Frame of sensor applicator #7800, Fig. 78) such that the cap forms an interference fit with an end of the plunger (Paragraph [0744], “A sterile chamber #7812 to protect the sensor #6216 and the sharp #6222 from external contamination”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding the cap is threadably coupled to the plunger and the frame such that the cap forms an interference fit with an end of the plunger. The advantage of the cap being threadably coupled is a more secure fastener. It also makes for an easy to remove cap.

Regarding claim 7, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 6.
Halac further discloses wherein the cap further comprises a tamper evident band having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0266], “A cap 122 can be secured to the shell 120 by a frangible member 142 configured such that removing the cap 122 from the shell 120 brakes the frangible member 142. The frangible member 142 can be configured like the safety ring (with a frangible portion) of a plastic soda bottle. Unscrewing the cap from the plastic soda bottle breaks the safety ring from the soda bottle's cap. This approach provides evidence of tampering. In the same way, the applicator system 104 can provide tamper evidence (due to the frangible member 142 being broken by removing the cap 122 from the shell 122)”).

Regarding claim 8, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 6.
Halac further discloses wherein the cap further comprises a magnet that is axially magnetized to generate a magnetic field (Paragraph [0434], “FIG. 27 also includes a magnet system 290. The magnet system 290 includes a magnet and a metal element in close enough proximity that the magnet is attracted to the metal element (e.g., a metal disk). For example, the second portion 152 can include a magnet, and the first portion 150 can include the metal element. In several embodiments, the second portion 152 can include a metal element, and the first portion 150 can include the magnet”), and the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field (Paragraph [0557], “magnetometers”). 

Regarding claim 9, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 4.
Thomas further discloses wherein the sensor carrier includes a retaining flange (flange #11030) having a surface that is continuous about a perimeter of the retaining flange to couple an adhesive patch associated with the physiological characteristic sensor to an anatomy (Paragraph [0143], “the sensor control device #104 is maintained in position on the skin with an adhesive patch #108 coupled to the bottom of the sensor control device #104).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the sensor carrier includes a retaining flange having a surface that is continuous about a perimeter of the retaining flange to couple an adhesive patch associated with the physiological characteristic sensor to an anatomy. The advantage of having a retaining flange is that it is a flat surface that allows for easy adhesion to other surfaces, in this case the human body.

Regarding claim 13, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 1.
Halac further discloses wherein the physiological characteristic sensor includes a glucose sensor (Paragraph [0007], “the sensor can be an analyte sensor; a glucose sensor; any sensor described herein or incorporated by reference; and/or any other suitable sensor”), a sealing member coupled between 4Application Serial No. 16/892,854a distal end of the glucose sensor and the first housing portion (Paragraph [0456], “Coupling the electronics unit 500 to the base 128 can compress the seal 192 to prevent fluid ingress and can compress an interconnect (e.g., springs 306) to create an electrical connection 310 between the glucose sensor 138 and the electronics unit 500”), and a second sealing member coupled between the distal end of the glucose sensor and the second housing portion (Paragraph [0456], “Coupling the electronics unit 500 to the base 128 can compress the seal 192 to prevent fluid ingress and can compress an interconnect (e.g., springs 306) to create an electrical connection 310 between the glucose sensor 138 and the electronics unit 500”).

Regarding claim 14, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 13.
Halac further discloses wherein the first housing portion includes a first angled surface that compresses the sealing member to form a seal and the second housing portion includes a second angled surface that compresses the second sealing member to form a second seal (Fig. 33, & Paragraph [0456], “Coupling the electronics unit 500 to the base 128 can compress the seal 192 to prevent fluid ingress and can compress an interconnect (e.g., springs 306) to create an electrical connection 310 between the glucose sensor 138 and the electronics unit 500”).  

Regarding claim 15, Halac discloses a physiological characteristic sensor system, comprising: 
a physiological characteristic sensor (Paragraph [0007], “a sensor module coupled to the first portion, the sensor module including a sensor”) includes a housing (Paragraph [0058], “In several embodiments, the sensor module housing comprises a first flex arm that is oriented horizontally and is coupled to the base. The first flex arm can extend from an outer perimeter of the sensor module housing. The base can comprise a first proximal protrusion coupled to the first flex arm to couple the sensor module housing to the base”); and 
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0080], “the system includes a sensor inserter assembly having a needle assembly, a sensor module, a base, an actuation member, and a retraction member, the sensor inserter assembly having an initial configuration in which at least the sensor module is disposed in a proximal starting position, the sensor inserter assembly further having a deployed configuration in which at least the sensor module and the base are disposed at a distal applied position”)
a sensor retainer (cylindrical wall of sensor module 134)
the sensor retainer including a central bore configured to receive the physiological characteristic sensor Fig. 15 shows the cylindrical portion that holds sensor #138) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the physiological characteristic sensor (Figs 15 and 16 show a plurality of flex arms 202 surrounding sensor #138), the plurality of retainer arms configured to couple to the physiological characteristic sensor in a second state (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212) and configured to be uncoupled from the physiological characteristic sensor in a first state (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap), each retainer arm of the plurality of retainer arms is movable between the first state and the second state, (Figs. 15 and 16 show flex arm 202 moving between a first state and a second state) in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap), in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212), and each rib of the plurality of ribs biases a respective retainer arm of the plurality of retainer arms to eliminate the gap in the second state (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212 to eliminate the gap).  
Halac does not disclose the sensor inserter including a frame, a sensor carrier, the sensor retainer coupled to the sensor carrier and the sensor carrier coupled to the frame, the frame having a plurality of ribs spaced apart about an inner perimeter of the frame.
However, Thomas discloses the sensor inserter including a frame (Fig. 78, frame of sensor applicator #7800), a sensor carrier (sensor carrier #8364), the sensor retainer coupled to the sensor carrier (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer) and the sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), the frame having a plurality of ribs spaced apart about an inner perimeter of the frame (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding the sensor inserter including a frame, a sensor carrier, the sensor retainer coupled to the sensor carrier and the sensor carrier coupled to the frame, the frame having a plurality of ribs spaced apart about an inner perimeter of the frame. The advantage of having the sensor carrier coupled to the frame and the sensor retainer couple to the sensor carrier is to hold the system in place properly so the sensor can be implanted. The advantage of having at least one ribs is to hold the system in place properly so the sensor can be implanted.


Regarding claim 17, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 15.
Halac further discloses a cap (cap 122), the cap further comprises a tamper evident band having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0266], “A cap 122 can be secured to the shell 120 by a frangible member 142 configured such that removing the cap 122 from the shell 120 brakes the frangible member 142. The frangible member 142 can be configured like the safety ring (with a frangible portion) of a plastic soda bottle. Unscrewing the cap from the plastic soda bottle breaks the safety ring from the soda bottle's cap. This approach provides evidence of tampering. In the same way, the applicator system 104 can provide tamper evidence (due to the frangible member 142 being broken by removing the cap 122 from the shell 122)”).
Thomas further discloses wherein the sensor inserter comprises a plunger movable relative to the frame and a cap (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800, applicator cap #7306), the cap is threadably coupled to the plunger (Paragraph [0751], “The sterile chamber #7812 comprises a cap, the plunger #7816 may also be operable to discharge or push the cap out of the sensor applicator #7800”) and the frame (Frame of sensor applicator #7800, Fig. 78) such that the cap forms an interference fit with an end of the plunger (Paragraph [0744], “A sterile chamber #7812 to protect the sensor #6216 and the sharp #6222 from external contamination”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the sensor inserter comprises a plunger movable relative to the frame and a cap the cap is threadably coupled to the plunger and the frame such that the cap forms an interference fit with an end of the plunger. The advantage of having the plunger movable relative to a frame is so the inserter can move and implant the sensor. The advantage of the cap being threadably coupled is a more secure fastener. It also makes for an easy to remove cap.


Regarding claim 18, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 17.
Halac further discloses wherein the cap further comprises a magnet that is axially magnetized to generate a magnetic field (Paragraph [0434], “FIG. 27 also includes a magnet system 290. The magnet system 290 includes a magnet and a metal element in close enough proximity that the magnet is attracted to the metal element (e.g., a metal disk). For example, the second portion 152 can include a magnet, and the first portion 150 can include the metal element. In several embodiments, the second portion 152 can include a metal element, and the first portion 150 can include the magnet”), and the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field (Paragraph [0557], “magnetometers”).

Regarding claim 19, Halac discloses a physiological characteristic sensor system, comprising: 
a physiological characteristic sensor (Paragraph [0007], “a sensor module coupled to the first portion, the sensor module including a sensor”) that includes a housing having a first housing portion coupled to a second housing portion (Paragraph [0058], “In several embodiments, the sensor module housing comprises a first flex arm that is oriented horizontally and is coupled to the base. The first flex arm can extend from an outer perimeter of the sensor module housing. The base can comprise a first proximal protrusion coupled to the first flex arm to couple the sensor module housing to the base”)
and a printed circuit board assembly and a battery coupled to the second housing portion (Paragraph [0157], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0246], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0465], “In several embodiments, the electronics unit 500 includes a battery to provide electrical power to various electrical components (e.g., a transmitter) of the electronics unit 500”)
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0080], “the system includes a sensor inserter assembly having a needle assembly, a sensor module, a base, an actuation member, and a retraction member, the sensor inserter assembly having an initial configuration in which at least the sensor module is disposed in a proximal starting position, the sensor inserter assembly further having a deployed configuration in which at least the sensor module and the base are disposed at a distal applied position”), the sensor inserter including a sensor retainer (cylindrical wall of sensor module 134) that is configured to couple to the second housing portion in a second state and configured to be uncoupled from the physiological characteristic sensor in a first state (Paragraphs [0325]-[0326], “FIG. 15 illustrates a flex arm 202 of the sensor module 134. The flex arm 202 is oriented horizontally and is configured to secure the sensor module 134 to a protrusion of the base 128. In some embodiments, the flex arm 202 is an alignment arm to prevent and/or impede rotation of the sensor module 134 relative to the base 128. FIG. 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202. Interconnects 204 protrude proximally to connect the sensor module 134 to the electronics unit 500 (e.g., a transmitter)”), the sensor retainer including a central bore configured to receive the physiological characteristic sensor (Fig. 15 shows the cylindrical portion that holds sensor #138) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the physiological characteristic sensor (Figs 15 and 16 show a plurality of flex arms 202 surrounding sensor #138), each retainer arm of the plurality of retainer arms is movable between the first state and the second state (Figs. 15 and 16 show flex arm 202 moving between a first state and a second state) in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap), and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212).
Halac does not disclose with an antenna and a first contact coupled to the first housing portion, the antenna and the battery in communication with the printed circuit board assembly, and the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion. 
However, Thomas discloses with an antenna and a first contact coupled to the first housing portion (Paragraph [0146], “the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna”, Figs 2B and 2E, sensor #110 (and the antenna coupled to it) is placed on applicator cap #210), the antenna and the battery in communication with the printed circuit board assembly (Paragraph [0146], “the sensor control device 104 may include a printed circuit board (PCB) having a data processor (e.g., an application specific integrated circuit or ASIC) mounted thereto, and the sensor 110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”), and the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion (Figs. 4A-B and Paragraph [0170], “the plug 402 may provide one or more deflectable arms 407 configured to snap into corresponding features provided on the bottom of the electronics housing 304”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding with an antenna and a first contact coupled to the first housing, the antenna and the battery in communication with the printed circuit board assembly, and the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion. The advantage of having the antenna is so the device can operate untethered (e.g. wireless). The advantage of having a battery is it’s a portable energy source for the PCB. The advantage of the spring arms is to provide some compression that allows the inserter to spring back into place after the sensor has been inserter.

Regarding claim 21, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 1.
Halac further discloses wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap & Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212 in two different states & Paragraph [0198], “Figure 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202”).  

Regarding claim 22, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 15.
Halac further discloses wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap & Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212 in two different states & Paragraph [0198], “Figure 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202”).  

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halac and Thomas as applied to claims 1 and 19 above, respectively, and further in view of Pros (US7990320).
Regarding claim 10, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 1. 
Halac further discloses wherein a printed circuit board assembly is coupled to the second housing portion (Paragraph [0157], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0246], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0465], “In several embodiments, the electronics unit 500 includes a battery to provide electrical power to various electrical components (e.g., a transmitter) of the electronics unit 500”).
Thomas further discloses the printed circuit board assembly to electrically couple the antenna to the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding the printed circuit board assembly to electrically couple the antenna to the printed circuit board assembly. The advantage of having the PCB couple the antenna is to send and receive data to external devices.
The combination of Halac and Thomas does not disclose at least one spring contact
However, Pros discloses at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Thomas to incorporate the teachings of Pros by adding at least one spring contact. The advantage of the spring contact as explained by Pros is “The invention provides for a reduced stamping area overhead while allowing the spring contacts embodied by the strips to be placed close to the perimeter of the smallest possible rectangle that can house the main body. This can be helpful for mounting the antenna close to an edge of a printed circuit board while not extending beyond said edge”.


Regarding claim 11, the combination of Halac, Thomas, and Pros disclose the physiological characteristic sensor system of claim 10.
Halac further discloses a second contact is coupled to the printed circuit board and at least one battery is coupled to the second contact and the second housing portion (Paragraph [0157], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0246], “Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms” & Paragraph [0465], “In several embodiments, the electronics unit 500 includes a battery to provide electrical power to various electrical components (e.g., a transmitter) of the electronics unit 500”).  
Thomas further discloses wherein the first housing portion includes a first contact (Fig. 3A-B)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the first housing portion includes a first contact. The advantage of the first contact is to have a place where the housing can interface with an external device

Regarding claim 12, the combination of Halac, Thomas, and Pros disclose the physiological characteristic sensor system of claim 11.
Thomas further discloses wherein the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion (Figs. 4A-B and Paragraph [0170], “the plug 402 may provide one or more deflectable arms 407 configured to snap into corresponding features provided on the bottom of the electronics housing 304”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion. The advantage of having the antenna is so the device can operate untethered (e.g. wireless). The advantage of having a battery is it’s a portable energy source for the PCB. The advantage of the spring arms is to provide some compression that allows the inserter to spring back into place after the sensor has been inserter.
	
Regarding claim 20, the combination of Halac and Thomas disclose the physiological characteristic sensor system of claim 19. 
Thomas further discloses wherein the antenna contacts the printed circuit board assembly to enable communication between the antenna and the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Thomas by adding wherein the antenna contacts the printed circuit board assembly to enable communication between the antenna and the printed circuit board assembly. The advantage of having the PCB couple the antenna is to send and receive data to external devices.
The combination of Halac and Thomas does not disclose includes at least one spring contact.
However, Pros discloses includes at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Thomas to incorporate the teachings of Pros by adding includes at least one spring contact. The advantage of the spring contact as explained by Pros is “The invention provides for a reduced stamping area overhead while allowing the spring contacts embodied by the strips to be placed close to the perimeter of the smallest possible rectangle that can house the main body. This can be helpful for mounting the antenna close to an edge of a printed circuit board while not extending beyond said edge”.

Response to Arguments
	Applicant’s arguments filed May 12, 2022 have been fully considered.
	Applicant requests that replacement sheets be accepted for figs. 14, 17, and 18. Examiner agrees.
	Applicant argues on pages 10-12 that, as amended, claims 1, 15, and 19 are each patentably distinguishable over the cited references. Examiner respectfully disagrees. Halac discloses the central bore in Fig. 15, the cylindrical portion that holds sensor #138. Halac also discloses in Figs. 15 and 16, the flex arms 202 moving between a first state and a second state to either create a cap from the horizontal locking protrusion #212 or to eliminate said gap. Thus, claims 1, 15, and 19 (and their dependent claims) remain rejected over Halac in view of Thomas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0290533; cited by applicant, discloses an insertion device with a plunger, a sensor assembly (measures glucose) and needle carrier that retracts when user releases the plunger. It also discloses a housing and substrate portion coupled to a PCB and battery.
WO 2011/119896; cited by applicant, discloses an apparatus for insertion of a medical device in the skin of a subject, a two piece on body housing, inserter #2400 comprises plunger #2405, spring #2406, housing #2402, sharp #2404, adhesive patch #218, and cap #2412. Plunger also has a spring retention member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791